Citation Nr: 0001683	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  
2. Entitlement to a total rating for compensation based upon 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for an increased rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling and a total rating for compensation based on 
unemployability.  It should be noted that although the 
veteran did not file a specific substantive appeal in 
response to the supplemental statement of the case which 
discussed the total rating issue, the veteran did reference 
this issue in the substantive appeal filed with the increased 
rating issue.  Further, the total rating issue is view as 
intertwined with the increased rating issue.  Accordingly, 
the Board finds that the total rating issue is properly 
before the Board.


REMAND

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder, currently rated as 
30 percent disabling and a total rating based on individual 
unemployability.

The segment of the rating schedule for determining the 
disability evaluations for mental disorders was amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, the RO is required to review all the evidence in 
light of both the old and new criteria, and apply the 
criteria that result in the most favorable outcome to the 
appellant.  While the RO has informed the veteran of the 
revised rating criteria for psychiatric disorders, it has 
failed to inform him of the criteria in effect prior to 
November 7, 1996.  These criteria are applicable because the 
veteran's claim, first filed in July 1996, originated prior 
to the regulatory change.  

Next, the RO sent a June 1997 letter to the veteran asking 
him if he is in receipt of Social Security Disability 
benefits.  He did not respond, and the RO therefore did not 
seek any such records from the Social Security 
Administration.  However, already of record was a letter from 
the veteran, received at the RO in January 1996, wherein he 
clearly stated, "I recently began receiving Social Security 
Disability benefits."  Thus, the RO had explicit notice that 
he in fact does receive such benefits, and these records must 
be obtained.  38 U.S.C.A. § 5107(a) (West 1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
including, but not limited to, the 
records associated with the award of 
Social Security Disability benefits to 
the veteran.  To assist in this 
development, the veteran should be 
contacted and requested to furnish the 
names and/or facilities of his current 
treatment.  These facilities should be 
contacted to ensure that all records are 
obtained.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be reviewed in conjunction 
with the examination.  The psychiatrist 
should review the new and old rating 
criteria for mental disorders, and all 
indicated tests must be conducted.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  Any necessary special studies 
or tests are to be accomplished.  

The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of his service-connected 
post traumatic stress disorder, and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected disability of post 
traumatic stress disorder.  It is 
imperative that the physician explain the 
significance of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should review the veteran's claim 
under both the old and the new rating 
criteria and rated in accordance with the 
guidance expressed by the Court in Karnas 
including the question of the veteran's 
entitlement to a total rating.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if such is warranted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



